IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20674
                        Conference Calendar


CHARLES R. KILLINGSWORTH,

                                          Plaintiff-Appellant,

versus

GEORGE R. KILLINGSWORTH,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-1462
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Charles Killingsworth appeals from the dismissal, for lack

of subject matter jurisdiction, of his complaint against his

father alleging abuse in 1974 and 1975.   He specifically values

his complaint at $50,000, which is less than the $75,000

jurisdictional limit for diversity actions.   28 U.S.C. § 1332(a).

He does not show any other basis for federal jurisdiction.      The

district court’s dismissal was not error, and the appeal is

without any merit.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20674
                                -2-

     Accordingly, the appeal is DISMISSED AS FRIVOLOUS.    See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

strike for the purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    We caution

Killingsworth that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.